Citation Nr: 0938058	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-20 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a benign skin tumor 
of the ischiorectal area.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for a respiratory 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The Veteran requested a Board hearing when he filed his 
substantive appeal in May 2006.  He indicated that he was 
willing to appear for a video conference hearing in lieu of a 
Travel Board hearing by way of an April 2009 statement.  The 
Veteran was informed in a May 2009 letter that he was 
scheduled for a video conference hearing in June 2009.  He 
failed to report for the hearing.  Consequently, the Veteran 
hearing request is treated as if he had withdrawn the 
request.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing attributable 
to his period of military service.

2.  The Veteran does not have tinnitus attributable to his 
period of military service.

3.  The Veteran does not have a benign skin tumor of the 
ischiorectal area attributable to his period of military 
service.

4.  The Veteran does not have a skin disability attributable 
to his period of military service.

5.  The Veteran does not have a respiratory disability 
attributable to his period of military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have bilateral hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2008).

3.  The Veteran does not have a benign skin tumor of the 
ischiorectal area that is the result of disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).

4.  The Veteran does not have a skin disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

5.  The Veteran does not have a respiratory disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Thus, any error related 
to element (4) is harmless.  

The Board finds that a notice letters dated in December 2004 
and June 2006 satisfy  the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, 
the Veteran was notified that the RO was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO 
requested that the Veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The Veteran was also requested to submit evidence in support 
of his claims and he was advised of the elements necessary to 
establish service connection.  

Additionally, the RO has provided the Veteran notice with 
respect to effective dates and rating criteria provisions by 
way of letters dated in March 2006 and June 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder including the Veteran's service treatment 
records (STRs), VA and private medical records, and records 
from the Social Security Administration (SSA).  Additionally, 
the Veteran has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  The Veteran was 
afforded VA examinations for the claims on appeal.  The 
reports are thorough, and include consideration of both the 
Veteran's own report as to his history and his documented 
medical record.  Additionally, a thorough rationale was 
provided for the opinions expressed.  Although the 
audiological examiner and the respiratory and rectum 
examiners indicated that the Veteran's STRs were not 
available, the audiological examiner provided a thorough 
rationale for his opinion.  Additionally, the respiratory and 
rectum examiner indicated that the Veteran did not have any 
residuals of a respiratory tumor and the examiner did not 
diagnose a respiratory disability.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.



II.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
the disorder becomes manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2008).

The chronicity provisions of 38 C.F.R. § 3.303(b) (2008) are 
applicable where evidence, regardless of its date, shows that 
a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to 
symptomatology that has continued since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

If the record demonstrates that the Veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the Veteran. 38 U.S.C.A. § 1154(b) (West 
2002).

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. 
App. 9, 17-19 (1999).

A.  Hearing Loss and Tinnitus

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2008).  

The Veteran's STRs do not include any complaints, findings or 
treatment for hearing loss or tinnitus.  The Veteran denied 
hearing loss and ear trouble on a report of medical history 
form dated in July 1969 prepared in conjunction with his 
entrance examination.  Audiometric testing performed at the 
Veteran's entrance into service in July 1969 revealed 
puretone thresholds of 0, -5, -5, and -5 decibels in the 
right ear, at 500, 1000, 2000, and 4000 Hertz, respectively, 
and 15, -5, -5, and -5 decibels in the left ear, at 500, 
1000, 2000, and 4000 Hertz, respectively.  The Veteran denied 
hearing loss and ear trouble on a report of medical history 
form dated in June 1971 prepared in conjunction with his 
separation examination.  Audiometric testing performed at the 
Veteran's separation from service in June 1971 revealed 
puretone thresholds of 10, 10, 10, and 10 decibels in the 
right ear, at 500, 1000, 2000, and 4000 Hertz, respectively, 
and 10, 10, 10, and 10 decibels in the left ear, at 500, 
1000, 2000, and 4000 Hertz, respectively.  

The Veteran's DD214 reveals that his military occupational 
specialty was in light infantry weapons.  The Veteran's DD214 
reflects that he received the Combat Infantryman Badge among 
other things.  

The Veteran was afforded a VA audiological examination in 
February 2005.  The Veteran reported that he was in infantry 
and in combat for eleven months.  He said he was exposed to 
M16s, grenade launchers, machine guns, and incoming 
explosions.  He noted that he experienced "numb ears" after 
exposed to artillery.  He stated that he worked as a 
millwright following service and worked in a noisy 
environment for ten years.  He said he used hearing 
protection during that time.  The Veteran reported that he 
did not have hearing loss when evaluated for a job in 1990 
but when he switched jobs in 2001 he was told he was "losing 
his hearing a little bit."  He denied recreational noise 
exposure.  He indicated that he began to notice hearing loss 
ten years prior to the examination.  Audiometric testing 
revealed puretone thresholds of 10, 10, 25, 40, and 40 
decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively, and 15, 20, 25, 45, and 45 decibels for 
the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Speech recognition scores were 96 percent in 
the right ear and 92 percent in the left ear.   The examiner 
diagnosed the Veteran with bilateral high frequency 
sensorineural hearing loss and opined that his hearing loss 
was less likely than not attributable to his military noise 
exposure.  The examiner indicated that the rationale for the 
opinion was that the Veteran's subjective report of his onset 
of hearing loss (ten years ago) and the first time his 
hearing loss was reportedly identified during an occupational 
hearing test (2001).  With regard to tinnitus, the Veteran 
reported that he has periodic bilateral tinnitus "a couple 
times a year" lasting a couple of seconds.   The examiner 
indicated that a study conducted by Dauman and Tyler (1992) 
reclassified tinnitus and it was determined that "normal 
tinnitus was experienced by most people without hearing loss, 
lasting for less than five minutes less than once a week."  
The examiner opined that the Veteran experienced "normal 
tinnitus" rather than tinnitus that can be attributed to 
military noise exposure.  

Associated with the claims file are VA outpatient treatment 
reports dated from February 2005 to February 2009.  The 
records indicate that the Veteran reported tinnitus in August 
2005.  The Veteran was seen for an audiology consultation in 
February 2008.  He reported a decline in his hearing since 
his VA examination in February 2005.  He also reported brief 
episodes of vertigo preceded by bilateral tinnitus.  He said 
the episodes occur once a month lasting for two minutes.  
Audiometric testing revealed mild to moderate sensorineural 
hearing loss from 250 to 2000 Hertz in the right ear and mild 
to moderate sensorineural hearing loss 3000 to 8000 Hertz in 
the left ear.  

Also associated with the clams file are private treatment 
reports dated from Chicago Family Health Center and Hammond 
Clinic.  The records do not reveal any complaints findings or 
treatment for hearing loss or tinnitus.  

Associated with the claims file are records from the SSA.  
The Veteran was denied SSA disability benefits because not 
all of his work-related activities were restricted.  The 
records included private medical records from Chicago Family 
Health Center and Hammond Clinic and VA outpatient treatment 
reports.  Additionally, the records include a psychiatric 
evaluation performed by J. T. Brown, Ph.D., dated in December 
2005 and an internal medicine examination performed by S. 
Parvez, M.D., dated in January 2006.  

The private and VA outpatient treatment reports are 
duplicative of the records described above.  The psychiatric 
evaluation is unrelated to the issues of hearing loss and 
tinnitus.  Finally, the internal medicine examination 
performed by Dr. Parvez does not indicate that the Veteran 
was diagnosed with hearing loss or tinnitus.  In fact, the 
Veteran specifically denied hearing loss when examined by Dr. 
Parvez.  

The Veteran claims that he has bilateral hearing loss and 
tinnitus that are related to his military service.  Although 
there is evidence that the Veteran was a combatant during 
service, and likely was frequently exposed to loud noise, the 
Veteran did not receive treatment for hearing loss or 
tinnitus nor did he report either disability at his 
separation from service.  Moreover, the Veteran reported that 
he did not receive a diagnosis of hearing loss until 2001, 
thirty years after he separated from service, and he 
acknowledged during the VA examination that he did not notice 
symptoms hearing loss or tinnitus for decades after service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The amount of time that passed 
between service and the first complaint of record of hearing 
loss is also evidence that weighs against the Veteran's 
claim. 

The Board notes that the only medical opinion of record, that 
of the February 2005 VA examiner indicates that the Veteran's 
bilateral high frequency sensorineural hearing loss was less 
likely than not attributable to his military noise exposure.  
The examiner's rationale for the opinion was the Veteran's 
subjective report of the onset of his hearing loss ten years 
prior and because the first time his hearing loss was 
identified was during an occupational hearing test in 2001.  
Furthermore, there is no evidence of the Veteran having a 
documented sensorineural hearing loss that met the criteria 
for a compensable rating within one year after service.  
38 C.F.R. §§ 3.307, 3.309.

With regard to the Veteran's tinnitus, the only medical 
opinion of record indicates that the Veteran has "normal 
tinnitus" rather than tinnitus that can be attributed to 
military noise exposure.  

The Board acknowledges the Veteran's assertions that he 
currently has bilateral hearing loss and tinnitus as the 
result of his active duty service.  Certainly, the Veteran 
can attest to factual matters of which he had first-hand 
knowledge, such as subjective complaints of trouble hearing 
and tinnitus, or the types of noises he was exposed to in-
service, and his assertions in that regard are entitled to 
probative weight.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, while the Veteran did report 
experiencing "numb ears" after exposure to combat in 
service, he did not report an actual continuity of 
symptomatology between his military service and his current 
complaints when asked by the VA examiner to describe his 
history.  Thus, as to the relationship between his current 
complaints and his in-service noise exposure, the Board 
places far more probative weight on the opinion of the 
competent health care specialist who reviewed the record, 
considered the Veteran's report as to his history, and found 
that a relationship between his current disabilities and 
service was less likely. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims for service connection for 
bilateral hearing loss and tinnitus.

B.  Benign Tumor, Ischiorectal Area

The Veteran's STRs do not reveal any complaints, findings or 
treatment for any tumors.  An examination of the Veteran's 
anus and rectum was noted to be normal at his July 1969 
entrance examination and at his June 1971 separation 
examination.  The Veteran denied tumors, growths, and cysts 
on reports of medical history forms prepared in conjunction 
with the entrance and separation examinations.

Private treatment reports from Hammond Clinic indicate that 
the Veteran was noted to have a cyst on his right gluteal 
cheek in July 1997.  The records also include an operative 
report dated in August 1997.  The Veteran was noted to have a 
large right gluteal cyst and he underwent an excision of the 
cyst at that time.  A surgical pathology report indicates 
that the cyst wall was lined by benign keratinizing squamous 
epithelium.  In September 1997 the incision was noted to be 
healed.  

Private treatment reports from Chicago Family Health Center, 
VA outpatient treatment reports, and a psychological 
evaluation performed by Dr. Brown do not reveal any reference 
to the Veteran's tumor.  

The Veteran was noted to have a past medical history of a 
tumor removal from his buttock in 1997 on an internal 
medicine examination performed by Dr. Parvez in January 2006.  

The Veteran was afforded a VA examination in February 2005.  
The Veteran reported that he saw a medic in the field in 1970 
and was informed that he had a cyst.  He said he did not 
receive any treatment and did not see a doctor while in the 
military.  He reported that the cyst continued to grow over 
the years until it began protruding from the anal verge and 
in 1997 it was excised.  The Veteran denied treatment for any 
rectal problems.  His bowels are regular and there was no 
diarrhea, constipation or fecal leakage.  The sides of the 
lumen with regard to the rectum and anus were normal.  He had 
no anemia or fissures.  Examination of the rectum revealed 
external skin tags and a scar in the right buttock near the 
anus.  The examiner diagnosed the Veteran with a resected 
benign tumor in the ischiorectal area with no residuals.  

The Veteran avers that he has a tumor in the rectum related 
to his military service.  The Veteran's STRs do not reflect 
any treatment for or diagnosis of a tumor and the Veteran 
denied tumors, growths, and cysts when he separated from 
service.  Since service private medical records reflect that 
he had a large right gluteal cyst which was excised in August 
1997.  When examined by VA in February 2005 the examiner 
diagnosed the Veteran with a resected benign tumor in the 
ischiorectal area with no residuals although a scar was noted 
in the right buttock near the anus.  The examiner did not 
indicate that the scar was related to service.  

Moreover, in order to be considered for service connection, a 
claimant must first have a disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  The Court has 
also held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).

Although the private medical records from Hammond Clinic 
reveal that the Veteran was diagnosed with a cyst on his 
right gluteal cheek in July 1997, the records also indicate 
that the Veteran underwent an excision of the cyst in August 
1997.  When examined by VA in February 2005, the examiner 
diagnosed the Veteran with a resected benign tumor in the 
ischiorectal area with no residuals.  Thus, even if it was 
presumed that the cyst excised in 1997 was present since 
service, the greater weight of evidence is against finding 
that he has any current disability.  The Board has considered 
the Veteran's own lay report that he occasionally sees blood 
in tissue.  However, as noted, the VA examiner found that the 
anus was entirely normal with no fissures or hemorrhoids.  
The treatment records associated with the claims file are 
also entirely negative for any recent complaints or findings 
attributed to that cyst.  Thus, while the Board has 
considered the Veteran's lay report, the Board places more 
weight on the clinical findings of the competent health care 
specialist who conducted a thorough physical examination, and 
the VA treatment records that show no evidence of any current 
residuals of the cyst.  Consequently, in the absence of a 
diagnosis of any residuals of the tumor, service connection 
may not be granted.  See also Degmetich v. Brown, 104 F. 3d 
1328 (Fed. Cir. 1997). 

C.  Skin Disability

The Veteran's STRs indicate that an examination of the 
Veteran's skin at his July 1969 entrance to service was 
normal.  The Veteran denied a history of skin diseases on a 
report of medical history from prepared in conjunction with 
his entrance examination.  The Veteran was seen for 
complaints of a rash on his left forearm and back in October 
1970.  In February 1971 he was noted to have probable poison 
ivy.  In March 1971 he was assessed with allergic contact 
dermatitis (poison ivy).  The Veteran's June 1971 separation 
examination revealed a normal examination of the Veteran's 
skin.  He denied skin diseases on a report of medical history 
form prepared in conjunction with his separation examination.  

The Veteran was afforded a VA examination in February 2005.  
He reported that he had a skin rash while in Vietnam in 1970.  
He indicated that his skin got very raw and irritated since 
that time and that he is sensitive to the sun and got burned 
after only a few minutes in the sun with redness and 
blistering.   He denied the use of corticosteroids, 
immunosuppressive drugs, ultraviolet B lights, psoralen-
ultraviolet-light treatment, or electron beam therapy.  
Physical examination of the skin revealed a few red pinpoint 
papules on the Veteran's back.  The examiner indicated that 
there was no skin disease found and no physical findings on 
examination.  The examiner opined that there was no 
disability related to service.  

Private treatment reports from Hammond Clinic indicate that 
the Veteran was seen for an allergic rash and facial swelling 
in June 1999.  

Associated with the claims file are VA outpatient treatment 
reports dated from February 2005 to February 2009.  Prior to 
the Veteran's dermatology examination he reported a rash and 
papules on his back and upper arms in February 2005.

The Veteran avers that he has a skin disability related to 
his military service.  Although the Veteran's STRs indicate 
that he was treated for a skin rash on his arm and back in 
October 1970 and poison ivy in February and March 1971, when 
he separated from service he reported no skin diseases and an 
examination of his skin was normal at that time.  Since 
service he reported papules on his back and upper arms in 
February 1999 and he was treated for an allergic rash in June 
1999.  However, no chronic disabilities of the skin were 
diagnosed in either the VA or private treatment reports.  
When examined by VA in February 2005, the examiner did not 
diagnose any skin disease and he indicated that there was no 
skin disability related to service.  The examiner noted an 
assessment of photosensitivity by history, but again, also 
found that the Veteran had no skin disability related to 
service.  Consequently, service connection for a skin 
disability is not warranted.  

The Board acknowledges the Veteran's assertions that he has a 
skin disability as a result of service.  Certainly, the 
Veteran can attest to factual matters of which he had first-
hand knowledge, such as subjective complaints of skin 
condition and his assertion is entitled to probative weight.  
See Washington, supra.  However, even where a Veteran asserts 
continuity of symptomatology during and after service, the 
Court has held that medical evidence is ultimately required 
to establish a nexus between the continuous symptomatology 
and the current claimed condition.  See Voerth v. West, 13 
Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 
(1997).  Therefore, the Board places more probative weight on 
the opinion of the competent health care specialist who 
reviewed the record and found that a relationship between his 
current complaints and service were unrelated. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
skin disability.

D.  Respiratory Disability

The Veteran's STRs do not reveal any complaints, findings or 
treatment for a respiratory disability.  Clinical evaluation 
of the Veteran's chest and lungs was normal at his July 1969 
entrance examination and his June 1971 separation 
examination.  He denied asthma, shortness of breath, and pain 
or pressure in his chest on report of medical history forms 
prepared in conjunction with his entrance and separation 
examinations.  

The Veteran was afforded a VA examination in February 2005.  
He indicated that he never had any respiratory, breathing, or 
pulmonary problems while in service.  The examiner diagnosed 
the Veteran with no respiratory disability.  

Private treatment reports from the Hammond Clinic include an 
August 1999 chest x-ray which revealed no abnormalities.  In 
September 1999 the Veteran reported difficulty breathing at 
night.  In October 1999 the Veteran underwent a sleep 
evaluation which revealed increased upper airway resistance 
suggesting upper airway resistant syndrome.   

Private treatment reports from Chicago Family Health Center 
include a March 2002 chest x-ray which revealed no acute 
process in the chest.  

The Veteran denied coughing and shortness of breath at an 
internal medical examination performed by Dr. Parvez in 
January 2006.  Physical examination of the chest revealed 
clear breath sounds without wheezing, rales, or rhonchi.  The 
Veteran was comfortable and not short of breath on minimal 
exertion.  No respiratory disabilities were diagnosed.  

Associated with the claims file are VA outpatient treatment 
reports dated from February 2005 to February 2009.  In August 
2005 the Veteran was noted to have a past medical history of 
obstructive sleep apnea.  

The Veteran claims that he has a respiratory disability 
related to his military service.  The Veteran's STRs do not 
document any complaints, findings, or treatment related to a 
respiratory disability and the Veteran denied asthma, 
shortness of breath, and pain or pressure in his chest on a 
report of medical history form prepared in conjunction with 
his separation examination in 1971.  Private treatment 
reports indicate that the Veteran reported difficulty 
breathing at night in September 1999 and in October 1999 a 
sleep evaluation suggested upper airway resistant syndrome.  
An outpatient treatment note from VA dated in August 2005 
documents a past medical history of obstructive sleep apnea.  
When examined by VA in February 2005 the Veteran indicated 
that he never had any respiratory, breathing, or pulmonary 
problems in service and the examiner did not diagnose a 
respiratory disability at that time.  In the absence of a 
competent medical opinion linking a current respiratory 
disability to service, service connection is not warranted.  

The Board acknowledges the Veteran's assertions that he has a 
respiratory disability as a result of service.  Certainly, 
the Veteran can attest to factual matters of which he had 
first-hand knowledge, such as subjective complaints of 
breathing problems and his assertion is entitled to probative 
weight.  See Washington, supra.  However, the Veteran himself 
acknowledged during the VA examination that he never had any 
respiratory, breathing, or pulmonary problems in service, and 
his report of medical history prepared at his separation from 
service similarly he denied asthma, shortness of breath, and 
pain or pressure in his chest.  Thus, there is no credible 
lay evidence of a continuity of symptomatology since service, 
and the Board finds the most probative evidence to be the 
opinion of the competent health care specialist who indicated 
that the Veteran did not have a respiratory disability 
related to service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
respiratory disability.

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 
4.3 (2008).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a benign skin tumor of 
the ischiorectal area is denied.

Entitlement to service connection for a skin disability is 
denied.

Entitlement to service connection for a respiratory 
disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


